                                                                                             JS-6
            1
            2
            3
            4
            5
            6
            7
            8                                   UNITED STATES DISTRICT COURT
            9                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
           10
           11 SUZANNE SHAPIRO,                                    CASE NO. CV 18-9347-GW(KSx)
           12                      Plaintiff,                     ORDER GRANTING
                                                                  STIPULATION TO DISMISS
           13             vs.                                     ENTIRE ACTION WITH
                                                                  PREJUDICE
           14 VALLEY BETH SHALOM; CPE HR,
              INC.; MODERN HR, INC.; and DOES
           15 1 through 20, inclusive,
           16                      Defendants.
           17
           18            Good cause having been shown, IT IS HEREBY ORDERED:
           19            1.        This action is hereby dismissed with prejudice pursuant to Fed. R. Civ.
           20 P. 41(a)(1) against Defendants.
           21            2.        The Parties will each bear their respective costs and attorneys’ fees as
           22 incurred against one another in connection with this action.
           23 DATED: March 1, 2019
           24
           25                                                     The Honorable George H. Wu
           26                                                     United States District Judge

           27

LEWI       28
S               4831-1687-1561.1
BRISBOI
S                     [PROPOSED] ORDER GRANTING STIPULATION TO DISMISS ENTIRE ACTION WITH PREJUDICE
BISGAARD
